DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features detailed below must be shown or the features canceled from the claims.  No new matter should be entered.
Although Fig. 8 illustrates a high-level flow chart for adaptively filtering reference pixels it does not illustrate obtaining a flag from a bitstream or the determining step determining, based on the flag, one filter among a plurality of filters pre-defined in the decoding apparatus as recited in claims 1 and 9. 
Likewise, the drawings do not show the generating step generating a bitstream by encoding the current block based on the prediction block and wherein a flag is encoded to indicate the one filter among the plurality of the filters as recited in claim 8.
Nor do the drawings show “wherein the plurality of the filters includes a first filter and a second filter, wherein a number of taps of the first filter and a number of taps of the second filter are different from each other, and wherein the first filter is a 5-tap filter” as recited in claims 1, 8, and 9.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Filippov (US 2018/0262756 A1)
Claim 1
	In regards to claim 1, Filippov discloses a method of decoding an image, with a decoding apparatus {see Figs. 3-5, 7 Intra-prediction for both encoder and decoder.  See also cites below}, comprising: 
obtaining a flag from a bitstream
{see step 404 derive reference samples filter flag, [0107]-[0115], [0120]-[0122].  See also derive reference samples filter flag step 502; Fig. 5, [0127]-[0132] including explicit flag signaling while also noting that implicit flag signaling also reads on this broadly-worded step since the flag is implicitly determined from information in the bitstream.  See also [0022]-[0033] for generating/receiving bitstreams with encoded flags that turn on/off and/or change the smoothing strength of the filters by switching between strong and weak filters.}; 
determining, based on the flag, one filter among a plurality of filters pre-defined in the decoding apparatus, the flag indicating the one filter among the plurality of filters; 
{Fig. 4, Flag value decision steps 410, 412 determine a predefined weak or strong filter as further discussed in [0120]-[0123];  See also Fig. 5, Flag value decision step 504 and [0124]-[0132]} 
filtering, based on the determined filter, a reference sample used for prediction of a current block {Fig. 4, Apply weak filter 416 or Apply strong filter 418 as further discussed in [0120]-[0123];  See also Fig. 5, steps 508, 510, [0124]-[0132]}; and 
generating a prediction block of the current block based on the filtered reference sample {Figs. 3, 7, [0113]-[0118] including intra-prediction unit 320 and intra-prediction unit 720 [0137]-[0140]}, 
wherein the plurality of the filters includes a first filter and a second filter {see Strong and Weak filters above}, 
wherein a number of taps of the first filter and a number of taps of the second filter are different from each other, and wherein the first filter is a 5-tap filter {see Strong and Weak filter cites above and [0124]-[0126], [0131] clarifying that the filter may have 2-taps, 4-taps, 3-taps (e.g. 1,2,1) or 5-taps for a Strong filter} . 
Claim 2
	In regards to claim 2, Filippov discloses wherein when a value of the flag is 1, the first filter is determined, and wherein when a value of the flag is 0, the second filter is determined {Fig. 4, Flag value decision steps 410, 412 determine a predefined weak or strong filter based on the flag being 1 or 0 as further discussed in [0120]-[0123];  See also Fig. 5, Flag value decision step 504 and [0124]-[0132]}. 
Claim 3
	In regards to claim 3, Filippov discloses wherein the filtering of the reference sample is performed using neighboring samples adjacent to the reference sample {see the neighboring samples 302 being fed into the filter in Fig. 3, [0113]-[0118], claim 5, [0045].  See also [0123]-[0126]}.



Claim 4
	In regards to claim 4, Filippov discloses wherein the neighboring samples includes at least one of top, bottom, left or right sample of the reference sample {see directional intra-prediction in [0123]-[0126]}.
Claim 5
	In regards to claim 5, Filippov discloses wherein the filtering of the reference sample is performed by applying weights to the reference sample and the neighboring samples {See above for cites for claims 3 and 4 for reference and neighboring samples.  see [0123]-[0131] discussing weighted sums, 2-tap, 4-tap and 5-tap filters which apply weights, e.g. {1 2 1} for each of the taps}.
Claim 8
	In regards to claim 8, Filippov discloses a method of encoding an image, with an encoding apparatus  {see Figs. 3-5, 7 Intra-prediction for both encoder and decoder.  See also cites below}, comprising: 
filtering, based on one filter of a plurality of filters pre-defined in the encoding apparatus, a reference sample used for prediction of a current block 
{Fig. 4, Apply weak filter 416 or Apply strong filter 418 as further discussed in [0120]-[0123];  See also Fig. 5, steps 508, 510, [0124]-[0132]}; 
generating a prediction block of the current block based on the filtered reference sample 
{Figs. 3, 7, [0113]-[0118] including intra-prediction unit 320 and intra-prediction unit 720 [0137]-[0140]}; and 
generating a bitstream by encoding the current block based on the prediction block, wherein a flag is encoded to indicate the one filter among the plurality of the filters, 
{see step 404 derive reference samples filter flag, [0107]-[0115], [0120]-[0122].  See also derive reference samples filter flag step 502; Fig. 5, [0127]-[0132] including explicit flag signaling while also noting that implicit flag signaling also reads on this broadly-worded step since the flag is implicitly encoded to indicate filter selection.  See also [0022]-[0033] for generating/receiving bitstreams with encoded flags that turn on/off and/or change the smoothing strength of the filters by switching between strong and weak filters.  See also Fig. 4, Flag value decision steps 410, 412 determine a predefined weak or strong filter as further discussed in [0120]-[0123];  See also Fig. 5, Flag value decision step 504 and [0124]-[0132]},
wherein the plurality of the filters includes a first filter and a second filter {see Strong and Weak filters above},
 wherein a number of taps of the first filter and a number of taps of the second filter are different from each other, and wherein the first filter is a 5-tap filter
{see Strong and Weak filter cites above and [0124]-[0126], [0131] clarifying that the filter may have 2-taps, 4-taps, 3-taps (e.g. 1,2,1) or 5-taps for a Strong filter}.
Claim 9
The rejection of method claim 1 above applies mutatis mutandis to the corresponding limitations of computer readable medium claim 9 while noting that the rejection above cites to both device and method disclosures. For the computer readable storage medium storing program limitations of claim 9 see [0003], [0078], and claims 14-15}.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Filippov and Xiu (US 20190166370 A1).
Claim 6
	In regards to claim 6, Filippov discloses wherein when the first filter is determined, a first weight applied to the reference sample is greater than second weights applied to the neighboring samples {see Strong and Weak filter cites above and [0124]-[0126], [0131] clarifying that the filter may have 2-taps, 4-taps, 3-taps and particularly the {1 2 1} filter that applies a greater weight (2) to the reference sample}, 

	Xiu is an analogous reference from the same field of intra-coding/decoding in which reference samples are filtered.  See RASF (reference sample adaptive filtering) in [0059]-[0065] and cites below.
	Xiu also teaches wherein when the first filter is determined, a first weight applied to the reference sample is greater than second weights applied to the neighboring samples, wherein the first weight applied to the reference sample is greater than three {see the 5 tap LPF (low pass filter) which coefficients of {2, 3, 6, 3, 2} wherein the first weight applied to the reference sample is 6 (greater than 3) in [0060]-[0065]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Filippov’s first filter such that the first weight applied to the reference sample is greater than three as taught by Xiu because Filippov already teaches a selectable 5-tap smoothing filter for the exact same purpose as Xiu’s selected 5-tap smoothing filter while Xiu provides exemplary values for implementing the filter and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 7
	In regards to claim 7, Filippov discloses wherein when the second filter is determined, a first weight applied to the reference sample is two while a second weight applied to at least one of the neighboring samples is one {see [0131] disclosing a {1 2 1} filter}. 
See also Xiu [0060]-[0065] in which a 3-tap LPF with coefficients of {1, 2, 1} is selected and wherein this filter is also the default reference smoothing filter of HEVC}.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jang (US 20200221084 A1) discloses reference sample adaptive filtering that determines a 5-tap filters when the RSAF flag is 1 and determines a weak filter when the flag is 0.  See Fig. 8, [0162]-[0163], [0188]-[0192], [0216] and Fig. 8 copied below.

    PNG
    media_image1.png
    527
    793
    media_image1.png
    Greyscale

Jeong ( US 20180176601 A1; WO 2016200242 A1) is by a common inventor but different assignee and published more than 1 year before the earliest effective filing date is also highly relevant.  See [0206]-[0208].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/           Primary Examiner, Art Unit 2486